DETAILED ACTION
This action is responsive to the application No. 16/922,897 filed on July 7, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-10, 30-39, and 53, drawn to a microcavity organic light emitting diode or a vertical surface emitting laser, classified in class H01L51, subclass 5265 and/or H01S5, subclass 04256.
Group II.	Claims 11-29 and 40-52, drawn to a method for fabrication of a multi-colored microcavity organic light emitting diode, classified in class H01L51, subclass 56.
The inventions are distinct, each from the other because of the following reasons:
Inventions Group II and Group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product of claims 1-10 and 11-29 can be made by another process from that of claims 40-52. For example, the product of claims 1, 30, and 53 can be made by selectively depositing a bottom electrode/bottom first series of electrodes, and therefore does not require “patterning a bottom first series of electrodes” as recited in claims 30 and 40. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a divergent search including at least the consideration of different classes, and employing divergent prior art queries. Wherein prior art is readable on the first invention, it is unlikely to read upon the second. Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
If Group I is elected, Applicant should additionally elect one of the following two patentably distinct species of the claimed invention.
This application contains claims directed to the following patentably distinct species:
Species I Figs. 2-5, 7-9, and 12-17B (which appear to most closely correspond to claims 1-10 and 30-39) directed to a microcavity organic light emitting diode (MCOLED).
Species II Fig. 10 (which appears to most closely correspond to claim 53) directed to a vertical surface emitting laser (VCSEL).
The species are independent or distinct because a microcavity organic light emitting diode (MCOLED) and a vertical surface emitting laser (VCSEL). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), or the prior art applicable to one invention would not likely be applicable to another invention.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Erin Engelhardt on June 14, 2022 a provisional election was made without traverse to prosecute the invention of Group I, Species I, claims 1-10 and 30-39. Affirmation of this election must be made by applicant in replying to this Office action. Claims 11-29 and 40-53 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6 and 35, the limitations “wherein the top electrode consists of a metal reflective surface” and “wherein the top series of electrodes consist of a metal reflective surface” are confusing because the term “consist of” excludes the presence of additional element not specified in the claims. See MPEP § 2111.03.II. It is not clear from Applicant’s disclosure how an electrode or series of electrodes may consist only of a surface, thereby excluding any non-surface material.
	For the purpose of the examination, the limitations “wherein the top electrode consists of a metal reflective surface” and “wherein the top series of electrodes consist of a metal reflective surface” will be interpreted as --wherein the top electrode comprises a metal reflective surface-- and --wherein the top series of electrode comprises a metal reflective surface--

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 30-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. Pub # 2017/0243928) of record (IDS).
Regarding independent Claim 1, Yang teaches a microcavity organic light emitting diode (MCOLED) comprising: 
a bottom first electrode (Fig. 15: 71, paragraph [0032]) on a substrate (Fig. 15: 1, paragraph [0031]); 
a filler layer (Fig. 15: 5 & 6, paragraph [0032]) on top of the first electrode (7); 
an intermediate electrode (Fig. 15: 4, paragraph [0032]) on top of the filler layer (5 & 6) comprising an overhang region (left end of 4) and a connecting area (Fig. 15: 9, paragraph [0039]), the connecting area (9) electrically connecting the intermediate electrode (4) to the bottom first electrode (7); 
an organic light emitting diode stack (Fig. 3: 81, paragraph [0036]) on top of the intermediate electrode (4); and 
a top electrode (Fig. 3: 73, paragraph [0038]) on top of the organic light emitting diode stack (81).
Regarding Claim 2, Yang teaches the microcavity organic light emitting diode of claim 1, wherein the filler layer (5 & 6) is selected from an inorganic material and an organic material (paragraph [0054]).
Regarding Claim 3, Yang teaches the microcavity organic light emitting diode of claim 1, wherein the filler layer (4) thickness is selected to emit a desired wavelength range of light from the MCOLED (paragraphs [0034]-[0035]).
Regarding Claim 4, Yang teaches the microcavity organic light emitting diode of claim 1, wherein the intermediate electrode (4) consists of a semi-transparent thin film metal (paragraphs [0055]-[0056]).
Regarding Claim 5, Yang teaches the microcavity organic light emitting diode of claim 1, wherein the intermediate electrode (4) consists of a transparent conductive oxide material (paragraphs [0055]-[0056]).
Regarding Claim 6, Yang teaches the microcavity organic light emitting diode of claim 1, wherein the top electrode (73) comprises a metal reflective surface (paragraph [0038]; by broadest reasonable interpretation, “a transflective layer” may be considered at least partially reflective).
Regarding Claim 7, Yang teaches the microcavity organic light emitting diode of claim 1, wherein the top electrode (73) consists of a semi-transparent conductive material (paragraph [0038]).
Regarding Claim 8, Yang teaches the microcavity organic light emitting diode of claim 1, wherein the top electrode (73) is transparent (paragraph [0038]; by broadest reasonable interpretation, “a transflective layer” may be considered at least partially transparent).
Regarding Claim 9, Yang teaches the microcavity organic light emitting diode of claim 1, further comprising a reflective surface (paragraph [0038]; by broadest reasonable interpretation, “a transflective layer” may be considered at least partially reflective at the surface) on the top electrode (73).
Regarding independent Claim 30, Yang teaches a multi-colored microcavity organic light emitting diode (MCOLED) array comprising: 
a bottom first series of electrodes (Fig. 15: 71, paragraph [0032]) on a substrate (Fig. 15: 1, paragraph [0031]);
a first filler layer (Fig. 15: 5 & 6, paragraph [0032]) selected for a first color (paragraph [0032]: red) on top of a first group of electrodes (71 in Fig. 15: 21, paragraph [0032]) in the bottom first series of electrodes (71); 
a second filler layer (6) selected for a second color ([0032]: green) on top of a second group of electrodes (71 in Fig. 15: 22, paragraph [0032]) in the bottom first series of electrodes (71); 
an intermediate series of electrodes (Fig. 15: 4, paragraph [0032]) on the first filler layer (5 & 6) and the second filler layer (6), each electrode (4) in the intermediate series of electrodes (4) comprising an overhang region (left end of 4) and a connecting area (Fig. 15: 9, paragraph [0039]), the connecting area (9) electrically connecting each electrode (4) in the intermediate series of electrodes (4) to an electrode (71) in the bottom first series of electrodes (71); 
an organic light emitting diode stack (Fig. 3: 81 & 82, paragraph [0036]) on the intermediate series of electrodes (4); and 
a top series of electrodes (Fig. 3: 73, paragraph [0038]) on the organic light emitting diode stack (81 & 82).
Regarding Claim 31, Yang teaches the MCOLED array of claim 30, wherein the first filler layer (5 & 6) and the second filter later (6) are selected from an inorganic material and an organic material (paragraph [0054]).
Regarding Claim 32, Yang teaches the MCOLED array of claim 30, wherein the first filler layer (5 & 6) has a first thickness (combined thickness of 5 & 6) different than a thickness (thickness of 6 alone) of the second filler layer (6).
Regarding Claim 33, Yang teaches the MCOLED array of claim 30, wherein the intermediate series of electrodes (4) consist of a semi-transparent thin film metal (paragraphs [0055]-[0056]).
Regarding Claim 34, Yang teaches the MCOLED array of claim 30, wherein the intermediate series of electrodes (4) consist of a transparent conductive oxide material (paragraphs [0055]-[0056]).
Regarding Claim 35, Yang teaches the MCOLED array of claim 30, wherein the top series of electrodes (73) comprise a metal reflective surface (paragraph [0038]; by broadest reasonable interpretation, “a transflective layer” may be considered at least partially reflective).
Regarding Claim 36, Yang teaches the MCOLED array of claim 30, wherein the top series of electrodes (73) consist of a semi-transparent conductive material (paragraph [0038]).
Regarding Claim 37, Yang teaches the MCOLED array of claim 30, wherein the top series of electrodes (73) are transparent (paragraph [0038]; by broadest reasonable interpretation, “a transflective layer” may be considered at least partially transparent).
Regarding Claim 38, Yang teaches the MCOLED array of claim 30, further comprising a reflective surface (paragraph [0038]; by broadest reasonable interpretation, “a transflective layer” may be considered at least partially reflective) on the top series of electrodes (73).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub # 2017/0243928) of record (IDS) as applied to claims 9 and 38 above, and further in view of Antoniadis (U.S. Pat # 6,366,017).
Regarding Claims 10 and 39, Yang teaches the microcavity organic light emitting diode of claim 9 and the MCOLED array of claim 38, and is silent with respect to wherein the reflective surface is a distributed Bragg reflector (DBR).
Antoniadis discloses a microcavity organic light emitting diode (MCOLED) comprising an organic light emitting diode stack (Fig. 1: 14-18, column 3 lines 1, 20-21, & 36); and 
a top electrode (Fig. 1: 20, column 3 line 54) on top of the organic light emitting diode stack (14-18),
a reflective surface (Fig. 1: 26, column 4 lines 35-36) on the top electrode (20),
wherein the reflective surface is a distributed Bragg reflector (DBR) (column 4 lines 35-36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “reflective surface is a distributed Bragg reflector (DBR)” teachings of Antoniadis to the device of Yang because Antoniadis discloses in column 4 lines 34-47 that a DBR can enhance the light-emitting efficiency of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (U.S. Pub # 2019/0198816) and Liu (U.S. Pub # 2022/0140018) each disclose a microcavity organic light emitting diode (MCOLED) comprising: a bottom first electrode on a substrate; a filler layer on top of the first electrode; an intermediate electrode on top of the filler layer comprising an overhang region and a connecting area, the connecting area electrically connecting the intermediate electrode to the bottom first electrode; an organic light emitting diode stack on top of the intermediate electrode; and a top electrode on top of the organic light emitting diode stack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892